EXAMINER'S COMMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 30, 31, 33, 34, 36-39 and 48-53 are allowable. The restriction requirement between Group III and Group I, as set forth in the Office action mailed on 3/23/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement between Group III and Groups IV-V, as set forth in the Office action mailed on 8/19/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirements of 3/23/2020 and 8/19/2020 are partially withdrawn.  Claims 1, 5-8, 10-22, 24 and 54, directed to methods of making and using the allowed product are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 26-29, directed to the non-elected product of Group II is withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Guy Birkenmeier on 6/13/2022.

The application has been amended as follows: 

In the claims: 
16. (Currently Amended) The method of claim 15, wherein enzymatically decapping the 5'-m7Gppp capped RNA further comprises deadenylating the RNA with a deadenylase having at least 90% identity to Schizosaccharomyces pombe HNT3 comprising the sequence of [[(]]SEQ ID NO: 15[[)]].
19. (Currently Amended) The method of claim 1, wherein the method further comprises enriching for the oligonucleotide-labeled target RNA and sequencing the enriched RNA.
21. (Currently Amended) The method according to claim 20, wherein [[(iii)]]the removing further comprises chemically cleaving the affinity tag to release the enriched RNA from the affinity matrix.
22. (Currently Amended) A method for making cDNA comprising: (a) treating a sample comprising a capped, eukaryotic or viral RNA with a decapping enzyme; (b) adding an oligonucleotide-labeled guanosine monophosphate (GMP) to the 5' end of the decapped RNA by incubating the decapped RNA with an oligonucleotide-labeled guanosine triphosphate (GTP), or a salt thereof, and a capping enzyme; (c) optionally including a purification step to purify the oligonucleotide-labeled RNA; (d) optionally adding a poly(A) tail or adaptor sequence in (a), (b), or (c); and (e) reverse transcribing the RNA to produce cDNA, wherein the oligonucleotide (i) is joined by its 3' or 5' end to the 3' position of the sugar of the guanosine via a linker or (ii) is joined by an internal nucleotide or a branched spacer arm to the 3' position of the sugar of the guanosine via a linker, wherein the oligonucleotide comprises an affinity tag.
26-29. Canceled
In the specification:
The paragraph beginning at line 11, page 1, prior to the section captioned “Background,” has been amended as follows:
SEQUENCE LITING STATEMENT
	This disclosure includes a Sequence Listing submitted electronically in ascii format under the file name “NEB-374-381-CIP-3-PUS_ST25.txt,” which was created on May 20, 2022 and is 18,347 bytes in size.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendment filed 5/20/2022 obviates the rejections of record under 35 U.S.C. 112.  The prior art does not teach or suggest the claimed RNA-oligonucleotide conjugate structures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/Primary Examiner, Art Unit 1699